Citation Nr: 1817180	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  15-33 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to an initial rating in excess of 70 percent for chronic post-traumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from April 2012, July 2012, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at hearing before the undersigned Veterans Law Judge (VLJ) in January 2018. A transcript of that hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for left ear hearing loss; an increased initial rating for PTSD; and TDIU. For the following reasons, the Board finds remands warranted for all three claims.

Concerning the Veteran's claim for PTSD, the Board finds an updated examination necessary. At the Veteran's January 2018 hearing, he stated that his PTSD had worsened: among other symptoms, the Veteran is no longer able to complete his activites of daily living without help from his wife; he suffers from hallucinations and delusions; he is unable to leave his house; and he is constantly angry. The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).

Concerning the Veteran's claim for service connection for left ear hearing loss, the Board likewise finds an updated examination necessary. In April 2015, the Veteran received a Compensation and Pension (C&P) examination in which the examiner determined the Veteran's left ear hearing loss was more likely than not related to his service due to his exposure to combat. Subsequent to the examination, the RO requested an addendum opinion, as the Veteran did not serve in combat. In an addendum opinion, the examiner found it less likely than not that the Veteran's left ear hearing loss was related to service, as the Veteran did not experience a decrease in his hearing while in service. The Veteran's exit examination, however, demonstrates that his left ear hearing did change. Accordingly, an additional VA examination and opinion is necessary.

Lastly, the Veteran's claim for TDIU must be remanded, as it is inextricably intertwined with the other remanded issues.  Harris v. Derwinski, 1 Vet. App. 180   (1991). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his left ear hearing loss. The examiner is asked to review the claims file and provide the following information:

(a) State whether the criteria for a diagnosis of left ear hearing loss is met.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss was incurred in or otherwise related to the Veteran's service.  Comment upon the Veteran's change in left ear hearing demonstrated on exit examination.  

The examiner must not rely solely on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service, as the basis for any opinion provided.

(c) If it is determined that there is another likely etiology for the Veteran's left ear hearing loss, that should be stated.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.  The examiner is also requested to reconcile prior opinions with his or her own opinion.  

2. Schedule the Veteran for a VA examination to determine the nature and severity of his PTSD.  The examiner must review the claims file and must note that review in the report. All necessary tests and studies, to include any appropriate psychological testing, should be accomplished and all clinical findings reported in detail.

The examiner should provide the current findings regarding all symptoms associated with the service-connected disability and should opine as to their severity. The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected disability. The examiner should specifically comment on the impact of the psychiatric disability on the Veteran's employability. 

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

3. Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

